Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Election of Restriction Requirement filed on 5/3/2022 and IDS filed on 3/06/2020 and 10/01/2022. Claims 1-29 are pending.

Election/Restrictions
3.	Applicant’s election without traverse of Group I (Claims 1-23) in the reply filed on 5/03/2022 is acknowledged.
4.	Claims 24-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/03/2022.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kesarwani et al. (U.S. Pub. No. 2017/0201177 A1).

As per claim 1, Kesarwani discloses:
A method of operating a buck converter (See Figure 11), wherein the buck converter includes a first capacitor (See Figure 11, i.e. Cx1), a second capacitor (See Figure 11, i.e. Cx2), and an inductor (See Figure 11, i.e. Lx) coupled between a node (See Figure 11, i.e. Vsw 1104) and an output of the buck converter (See Figure 11, I.e. Vout 1126), the method comprising: 
during a first portion of a first cycle, coupling the first capacitor and the second capacitor in series between an input of the buck converter and a ground, wherein the first capacitor is coupled between the input of the buck converter and the node, and the second capacitor is coupled between the node and the ground (See Figure 12 & Para [0049]).; and 
during a second portion of the first cycle, coupling the second capacitor and the first capacitor in series between the input of the buck converter and the ground, wherein the second capacitor is coupled between the input of the buck converter and the node, and the first capacitor is coupled between the node and the ground (See Figure 13 & Para [0050]).

As per claim 2, Kesarwani discloses all of the features of claim 1 as discloses above wherein Kesarwani also discloses during a third portion of the first cycle, coupling the node to the ground (See Figures 18-25 & Para [0057]-[0066] , prior art discloses connection of Vsw to ground in the figures cited).

As per claim 3, Kesarwani discloses all of the features of claim 2 as discloses above wherein Kesarwani also discloses wherein the third portion of the first cycle is between the first portion of the first cycle and the second portion of the first cycle (See Figures 18-25 & Para [0057]-[0066] , -[prior art operate switched in order to couple connections, therefore include different operation of the different switches which correspond to the different portions as cited]).

As per claim 4, Kesarwani discloses all of the features of claim 1 as discloses above wherein Kesarwani also discloses during a third portion of the first cycle, coupling the node to the input of the buck converter (See Figures 18-25 & Para [0057]-[0066] , i.e. VDD).

As per claim 5, Kesarwani discloses all of the features of claim 4 as discloses above wherein Kesarwani also discloses wherein the third portion of the first cycle is between the first portion of the first cycle and the second portion of the first cycle (See Figures 18-25 & Para [0057]-[0066] , -[prior art operate switched in order to couple connections, therefore include different operation of the different switches which correspond to the different portions as cited]).

As per claim 6, Kesarwani discloses all of the features of claim 1 as discloses above wherein Kesarwani also discloses during a first portion of a second cycle, coupling the first capacitor and the second capacitor in parallel between the input of the buck converter and the node; and during a second portion of the second cycle, coupling the first capacitor and the second capacitor in parallel between the node and the ground (See Figure 7-10 & Para [0014-[0019], prior art discloses operation of converter in which capacitors are parallel]). 

As per claim 7, Kesarwani discloses all of the features of claim 6 as discloses above wherein Kesarwani also discloses during a third portion of the first cycle, coupling the node to the ground; and during a third portion of the second cycle, coupling the node to the ground (See Figure 7-10 & Para [0014-[0019], prior art discloses operation of converter in which capacitors are parallel]).

As per claim 8, Kesarwani discloses all of the features of claim 6 as discloses above wherein Kesarwani also discloses during a third portion of the first cycle, coupling the node to the input of the buck converter; and during a third portion of the second cycle, coupling the node to the input of the buck converter (See Figure 7-10 & Para [0014-[0019], prior art discloses operation of converter in which capacitors are parallel]).

As per claim 9, Kesarwani discloses all of the features of claim 1 as discloses above wherein Kesarwani also discloses wherein: the buck converter includes: a first switch and a second switch coupled in series between the input of the buck converter and the node (See Figure 11, i.e. S1 & S2); a third switch and a fourth switch coupled in series between the node and the ground (See Figure 11, i.e. S3 & S4); a fifth switch and a sixth switch coupled in series between the input of the buck converter and the node (See Figure 11, i.e. S5 & S6); and a seventh switch and an eighth switch coupled in series between the node and the ground (See Figure 11, i.e. S7 & S8); a first terminal of the first capacitor is coupled between the first switch and the second switch (See Figure 11, i.e. Cx1); a second terminal of the first capacitor is coupled between the third switch and the fourth switch (See Figure 11, i.e. Cx1); a first terminal of the second capacitor is coupled between the fifth switch and the sixth switch (See Figure 11, i.e. Cx2); a second terminal of the second capacitor is coupled between the seventh switch and the eighth switch (See Figure 11, i.e. Cx2) and coupling the first capacitor and the second capacitor is series during the first portion of the first cycle comprises: closing the first switch, the third switch, the sixth switch, and the eighth switch; and opening the second switch, the fourth switch, the fifth switch, and the seventh switch (See Figures 12, 13 & Para [0049], See also See Figures 18-25 & Para [0057]-[0066]).

As per claim 10, Kesarwani discloses all of the features of claim 9 as discloses above wherein Kesarwani also discloses wherein coupling the second capacitor and the first capacitor in series during the second portion of the first cycle comprises: closing the second switch, the fourth switch, the fifth switch, and the seventh switch; and opening the first switch, the third switch, the sixth switch, and the eighth switch  (See Figures 12, 13 & Para [0049], See also See Figures 18-25 & Para [0057]-[0066]).

As per claim 11, Kesarwani discloses all of the features of claim 9 as discloses above wherein Kesarwani also discloses during a first portion of a second cycle, coupling the first capacitor and the second capacitor in parallel between the input of the buck converter and the node; and during a second portion of the second cycle, coupling the first capacitor and the second capacitor in parallel between the node and the ground (See Figure 7-10 & Para [0014-[0019], prior art discloses operation of converter in which capacitors are parallel]).

As per claim 12, Kesarwani discloses all of the features of claim 11 as discloses above wherein Kesarwani also discloses wherein coupling the first capacitor and the second capacitor in parallel between the input of the buck converter and the node comprises: closing the first switch, the third switch, the fifth switch, and the seventh switch; and opening the second switch, the fourth switch, the sixth switch, and the eighth switch (See Figure 7-10 & Para [0014-[0019], prior art discloses operation of converter in which capacitors are parallel]).

As per claim 13, Kesarwani discloses all of the features of claim 12 as discloses above wherein Kesarwani also discloses wherein coupling the first capacitor and the second capacitor in parallel between the node and ground comprises: opening the first switch, the third switch, the fifth switch, and the seventh switch; and closing the second switch, the fourth switch, the sixth switch, and the eighth switch (See Figure 7-10 & Para [0014-[0019], prior art discloses operation of converter in which capacitors are parallel]).

As per claim 14, Kesarwani discloses:
An apparatus, comprising: 
a buck converter (See Figure 11), wherein the buck converter includes: a first capacitor (See Figure 11, i.e. Cx1); a first switching network configured to couple the first capacitor between an input of the buck converter and a node in response to a first set of control values (See Figure 11, i.e. 1180 , S1-S4 & See Figure 12 & Para [0043]-[0050]), and to couple the first capacitor between the node and a ground in response to a second set of control values (See Figure 11, i.e. 1180 , S1-S4 & See Para [0043]-[0050]);	
a second capacitor (See Figure 11, i.e. Cx2), 
a second switching network configured to couple the second capacitor between the input of the buck converter and the node in response to a third set of control values, and to couple the second capacitor between the node and the ground in response to a fourth set of control values (See Figure 11, i.e. 1180 , S5-S8 & See Para [0043]-[0050]); and 
an inductor coupled between the node and an output of the buck converter (See Figure 11, i.e. Lx); and 
a controller, wherein, during a first portion of a first cycle, the controller is configured to input the first set of control values to the first switching network and input the fourth set of control values to the second switching network (See Para [0043]-[0050], See Figures 18-25 & Para [0057]-[0066] –[prior art include controlling the first sub-converter 1180 is considered as controlling of the first switching network]), and, during a second portion of the first cycle, the controller is configured to input the second set of control values to the first switching network and input the third set of control values to the second switching network (See Para [0043]-[0050], See Figures 18-25 & Para [0057]-[0066] –[prior art include controlling the first sub-converter 1190 is considered as controlling of the first switching network]).

As per claim 15, Kesarwani discloses all of the features of claim 14 as discloses above wherein Kesarwani also discloses wherein: the first switching network is configured to couple the node to the ground in response to a fifth set of control signals; and during a third portion of the first cycle, the controller is configured to input the fifth set of control signals to the first switching network (See Figures 18-25 & Para [0057]-[0066] , prior art discloses connection of Vsw to ground in the figures cited).

As per claim 16, Kesarwani discloses all of the features of claim 15 as discloses above wherein Kesarwani also discloses wherein the third portion of the first cycle is between the first portion of the first cycle and the second portion of the first cycle (See Figures 18-25 & Para [0057]-[0066] , -[prior art operate switched in order to couple connections, therefore include different operation of the different switches which correspond to the different portions as cited]).

As per claim 17, Kesarwani discloses all of the features of claim 14 as discloses above wherein Kesarwani also discloses wherein: the first switching network is configured to couple the node to the input of the buck converter in response to a fifth set of control signals; and during a third portion of the first cycle, the controller is configured to input the fifth set of control signals to the first switching network  (See Figures 18-25 & Para [0057]-[0066] , i.e. VDD).

As per claim 18, Kesarwani discloses all of the features of claim 17 as discloses above wherein Kesarwani also discloses wherein the third portion of the first cycle is between the first portion of the first cycle and the second portion of the first cycle  (See Figures 18-25 & Para [0057]-[0066] , -[prior art operate switched in order to couple connections, therefore include different operation of the different switches which correspond to the different portions as cited]).

As per claim 19, Kesarwani discloses all of the features of claim 14 as discloses above wherein Kesarwani also discloses wherein: during a first portion of a second cycle, the controller is configured to input the first set of control signals to the first switching network and input the third set of control signals to the second switching network; and during a second portion of the second cycle, the controller is configured to input the second set of control signals to the first switching network and input the fourth set of control signals to the second switching network (See Para [0043]-[0050], See Figures 18-25 & Para [0057]-[0066] –[i.e. operation of switch in the two switching network]).

As per claim 20, Kesarwani discloses all of the features of claim 14 as discloses above wherein Kesarwani also discloses wherein: the first switching network includes: a first switch and a second switch coupled in series between the input of the buck converter and the node (See Figure 11, i.e. S1 & S2); and a third switch and a fourth switch coupled in series between the node and the ground (See Figure 11, i.e. S3 & S4); a first terminal of the first capacitor is coupled between the first switch and the second switch (See Figure 11, i.e. Cx1); a second terminal of the first capacitor is coupled between the third switch and the fourth switch (See Figure 11, i.e. Cx1); in response to the first set of control signals, the first switch and the third switch close, and the second switch and the fourth switch open; and in response to the second set of control signals, the first switch and the third switch open, and the second switch and the fourth switch close (See Figures 12, 13 & Para [0049], See also See Figures 18-25 & Para [0057]-[0066]).

As per claim 21, Kesarwani discloses all of the features of claim 20 as discloses above wherein Kesarwani also discloses wherein: the second switching network includes: a fifth switch and a sixth switch coupled in series between the input of the buck converter and the node (See Figure 11, i.e. S5 & S6);  and a seventh switch and an eighth switch coupled in series between the node and the ground (See Figure 11, i.e. S7 & S8); a first terminal of the second capacitor is coupled between the fifth switch and the sixth switch (See Figure 11, i.e. Cx2); a second terminal of the second capacitor is coupled between the seventh switch and the eighth switch (See Figure 11, i.e. Cx2); in response to the third set of control signals, the fifth switch and the seventh switch close, and the sixth switch and the eighth switch open; and in response to the fourth set of control signals, the fifth switch and the seventh switch open, and the sixth switch and the eighth switch close (See Figures 12, 13 & Para [0049], See also See Figures 18-25 & Para [0057]-[0066]).

As per claim 23, Kesarwani discloses all of the features of claim 14 as discloses above wherein Kesarwani also discloses wherein the first set of control values is the same as the third set of control values, and the second set of control values is the same as the fourth set of control values (See Figures 12, 13 & Para [0049], See also See Figures 18-25 & Para [0057]-[0066]).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesarwani et al. (U.S. Pub. No. 2017/0201177 A1) in view of Crosby et al. (U.S. Pub. No. 2018/0337545 A1).

As per claim 22, Kesarwani discloses all of the features of claim 14 as discloses above.
Kesarwani does not discloses: a charger; a power transistor coupled between the charger and the input of the buck converter; and a battery coupled to the output of the buck converter.
	However, Crosby discloses: a charger; a power transistor coupled between the charger and the input of the buck converter; and a battery coupled to the output of the buck converter. (See Figure 3, i.e. transistor 315 with switching network connected to battery 380 & Para [0045]-[0048]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective filing date of the invention to incorporate the teaching of Crosby into 

the teaching of Kesarwani because it would allow for high efficiency power transfer in 

charging of mobile device (See Para [0002]).


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHA T NGUYEN/           Primary Examiner, Art Unit 2851